Citation Nr: 0710722	
Decision Date: 04/12/07    Archive Date: 04/25/07	

DOCKET NO.  04-29 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another person or 
on being permanently housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran served during World War II.  His service included 
time with the recognized guerrillas in the Philippines and 
with the Regular Philippine Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and July 2003 rating decisions of 
the VARO in Manila, the Republic of the Philippines, that 
denied entitlement to the benefits sought.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006), this case has been 
advanced on the Board's docket for good cause shown.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and developed all 
evidence necessary for an equitable disposition of the claim.  

2.  Service connection is in effect for the following 
disabilities:  Residuals of an injury to Muscle Groups XI and 
XII involving the right lower extremity, with shortening, 
retained foreign body, and osteomyelitis, rated as 30 percent 
disabling since March 13, 1946; arthritis of the right knee 
associated with the residuals of the muscle group injury, 
rated as 20 percent disabling from June 8, 1999; arthritis of 
the right ankle associated with the injury residuals 
involving the right lower extremity, rated as 20 percent 
disabling from June 8, 1999; and scarring from bone graft of 
the right anterior superior iliac spine, rated as 10 percent 
disabling from June 8, 1999.  A combined disability rating of 
60 percent has been in effect since June 8, 1999 and the 
veteran has been in receipt of a total compensation rating 
based on unemployability due to the severity of his service-
connected disabilities, from June 8, 1999.  He has also been 
found to be incompetent from April 22, 2003.

3.  The veteran is not blind, nor does he have loss of use of 
both or one hand and one foot as a result of his service-
connected disabilities.  He is not shown to be bedridden or 
helpless due to his service-connected disorders.

4.  The service-connected disabilities are not shown to cause 
the veteran to be unable to care for most of his personal 
daily needs without regular personal assistance from another, 
nor is he shown to be unable to protect himself from the 
hazards and dangers of his daily environment.  

5.  The veteran is not shown to be substantially confined to 
his home or his immediate premises due to his service-
connected disabilities.  Also, he is not shown to have a 
single service-connected disability rated as 100 percent 
disabling.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on being permanently housebound are not 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102-
5103A, 5107 (West 2002 & Supp. 2005) significantly changed 
the law prior to the pendency of this claim.  VA has issued 
final regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).  

Additionally, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements are:  
(1) Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will substantiate 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  

The veteran was provided with letters from the RO in April 
2003 and again in November 2003 informing him about the types 
of evidence needed to support his claim.  The correspondence 
disclosed VA's duty to obtain evidence for the veteran and 
made clear that although VA could assist him in obtaining 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  He was also told that it was his 
responsibility to make sure VA received all requested records 
that were not in possession of a Federal department or 
agency.  The Board finds therefore that the veteran was 
effectively informed to submit all relevant evidence in his 
possession and that he received notice of the evidence needed 
to substantiate his claim, the evidence by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, 444 F. 3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements pertaining to the 
manner in which the RO determines effective dates and 
disability ratings, such information has not been provided to 
the veteran.  Nevertheless, the Board finds this is not 
required in the instant case because the claim is being 
denied and the questions of effective dates and disability 
ratings to be assigned are therefore moot.

With regard to the duty to assist the veteran, VA has made 
reasonable efforts to identify and obtain relevant records in 
support of the claim on appeal.  Private medical records have 
been obtained and associated with the claims folder.  
Further, the veteran was provided with an aid and attendance 
or housebound examination by VA in April 2003.  The report of 
that examination is thorough in nature and adequate for the 
purpose of deciding the claim.  Additionally, the record 
shows that in August 2004 the veteran indicated that he 
wanted a hearing at a local VA office before a member of the 
Board.  However, in a statement dated later in August 2004, 
he stated he was withdrawing his request for a travel board 
hearing.  He wanted his case certified to the Board in 
Washington, D.C. as soon as possible.

Based on the foregoing, the Board finds that VA fulfilled its 
duties under the VCAA to notify and to assist the veteran, 
and, thus, no additional assistance or notification is 
required at this time.


Pertinent Laws and Regulations

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him so helpless as to be 
in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

The basic criteria for determining the need for regular aid 
and attendance include the inability of the veteran to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (not including the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing of the 
back, and so forth), inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  
Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Determinations as to the need for regular aid and attendance 
are factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  The inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in conjunction with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant is 
voluntarily taken to bed or that a physician has prescribed 
bed rest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352(a).

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
has additional service-connected disability or disabilities, 
evaluated as 60 percent or more disabling, that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, is permanently housebound by reason of 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.350(i).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Of record are communications from various physicians in 2003 
referring to various medical problems the veteran has, 
including severe to profound sensorineural hearing loss, 
arthritis, heart disease, chronic obstructive pulmonary 
disease, and cataracts.  

The veteran was accorded an aid and attendance or housebound 
examination by VA in April 2003.  The veteran had vision of 
5/200 in the right eye and he was able to count fingers at 2 
feet with the left eye.  His capacity to protect himself from 
the hazards and dangers of daily environment was described as 
impaired due to his leg injury.  Bowel and bladder functions 
were described as regular.  He was described as able to 
ambulate with the use of crutches and it was stated he could 
perform activities of daily living.  As to where he went 
during a typical day, it was stated that he could cash or 
withdraw his pension check from the bank on a monthly basis 
and he was able to walk around the house with crutches.  With 
regard to his gait, he was described as able to walk and 
stand from a wheelchair to the bed, "but very cautious."  

With regard to the upper extremities, no range of motion 
(ROM) was reported.  As for the lower extremities he was 
described as ambulatory, if he had crutches, and able to walk 
short distances without crutches.  Notation was made that his 
balance was affected by his leg injury.  There was no 
reference to limitation of motion of the spine, trunk, or 
neck.  As for mechanical aids used or recommended by the 
examiner, reference was made to crutches and a wheelchair.  
As to his ability to leave the home or immediate premises, it 
was stated he could leave the house monthly with a companion 
and with the use of crutches.  The physician stated that the 
veteran's residual injury involving the right tibia 
"limits/impairs his mobility.  However, with crutches, he can 
walk at about 50 meters or go out of the house as elicited 
from the interview.  A companion is needed only in cases when 
he is to go to distant places (for assistance) but not in his 
ADL (activities of daily living)."

The report of the aforementioned examination does not show 
that the veteran is substantially confined to his home or his 
immediate premises due to his service-connected disabilities.  
The examination report also does not show that the service-
connected disabilities meet or more nearly constitute or 
approximate the criteria for the need for regular aid and 
attendance of others, or for housebound status.  The veteran 
has difficulty getting around because of his service-
connected disabilities, but he is able to leave the house 
with the use of crutches or a wheelchair and it was the 
opinion of the VA examiner at the examination referred to 
above that a companion was not needed to assist the veteran 
in his basic activities of daily living.  There is no medical 
opinion of record to the contrary.  

The Board appreciates the veteran's well intentioned belief 
that he is so disabled as to need the regular aid and 
attendance of another person and that he is housebound.  
However, as a lay person, the veteran does not qualify to 
opine on matters requiring medical knowledge, such as the 
severity of his service-connected disabilities and their 
impact on his ability to function.  See Bostain v. West, 
11 Vet. App. 124 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a lay person is generally not capable of opining 
on matters requiring medical knowledge).

The Board finds that the preponderance of the evidence is 
against the claim for special monthly compensation due to the 
need for the regular aid and attendance of another person or 
on being permanently housebound. 


ORDER

Special monthly compensation due to the need for regular aid 
and attendance of another person or at the housebound rate is 
denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


